DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 21 – 28, 30 – 32, 35, 36, 38 – 44, 46 - 49 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the first memory transistor and second memory transistor are separated by a first width, the first width forming a first channel between the first memory transistor and the second memory transistor, and the first channel is formed in a region of the base layer with no implanted impurities in the base layer between the first memory transistor and the second memory transistor; wherein the first memory transistor does not include a diffusion region serving as a source or a drain; wherein the second memory transistor does not include a diffusion region serving as a source or a drain; wherein the first channel does not include a diffusion region; wherein the first memory transistor and source select transistor are separated by a second width, the second width forming a second channel between the first memory transistor and the source select transistor, and the second channel is formed in a region of the base layer with no implanted impurities in the base layer between the first memory transistor and the source select transistor; wherein the source select transistor does not include a diffusion region serving as a source or a drain; wherein the second channel does not include a diffusion region as recited in claim 21; the first memory transistor and second memory transistor are separated by a first width, the first width forming a first channel between the first memory transistor and the second memory transistor, and the first channel is formed in a region of the base layer with no implanted impurities in the base layer between the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/TAN N TRAN/
Primary Examiner, Art Unit 2826